Citation Nr: 0104593	
Decision Date: 02/14/01    Archive Date: 02/20/01	

DOCKET NO.  99-16 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran claims that all present low back disability is 
attributable to back injuries he sustained during service.  
An October 1960 service medical record entry notes that the 
veteran pulled a muscle in the low back when he lifted a 
heavy object.

The veteran first filed a claim for service connection for 
this back injury in 1972.  At that time, there was no 
evidence of current low back disability and he was not 
provided a VA examination.  The RO denied his claim and 
informed the veteran that no further action would be taken on 
his claim unless he submitted evidence that he had residuals 
of the back injury in service.

The veteran has submitted medical records dated in December 
1988 which reflect that he was seen for back pain and that he 
reported that he had sustained a back injury while in the 
military service which on rare occasions was exacerbated.  It 
was reported that he had had recurrent low back pain for more 
than 20 years.  Degenerative joint disease of the lumbosacral 
spine was diagnosed.  He provided testimony at a hearing at 
the RO in October 1998 and submitted medical records showing 
that he underwent an L3 to L5 laminectomy for spinal canal 
stenosis in April 1999.

The RO has held that the veteran's claim was not well 
grounded.

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes previous decisions of the U.S. 
Court of Appeals for Veterans Claims which held that VA could 
not assist in developing claims that were not well grounded.  
This change in the law is applicable to all claims filed on 
or after the enactment of the Veterans' Claims Assistance Act 
of 2000, or filed before the date of enactment but not yet 
final as of that date.  This act is thus applicable to the 
present appeal.  Because of the change in the law brought 
about by the Veterans' Claims Assistance Act of 2000, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.

In accordance with the new Veterans' Claims Assistance Act at 
38 U.S.C.A. § 5103A(d)(2)(A)(B), it appears that the veteran 
must now be provided with a VA examination because there is 
(A) competent evidence that the veteran has a current low 
back disability with persistent or recurrent symptoms and (B) 
evidence that such disability or symptoms "may be" associated 
with the claimant's active military service.  A lifting 
injury with muscle strain was clearly documented during 
service which "may be" causally related to the veteran's 
current low back pathology.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
back.  After securing any necessary 
release, the RO should obtain those 
records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination of his low back.  The claims 
folder must be provided to the physician 
for review in conjunction with the 
examination.  In addition to providing a 
current diagnosis, the physician must 
provide a clinical opinion as to whether 
it is more, less, or equally likely that 
any (or all) current low back disability 
identified is causally or etiologically 
related to any incident, injury or 
disease of active service from January 
1958 to January 1961, including the low 
back injury which is documented during 
service in October 1960.  A complete 
rationale and explanation for this 
opinion is essential.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issue on appeal.  If the benefit requested 
on appeal is not granted to the veteran's satisfaction, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



